Citation Nr: 0515405	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  02-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for hepatitis C.  This case was previously before 
the Board in September 2003, at which time it was remanded 
for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
hepatitis C.  He argues that he developed hepatitis C from 
immunizations he received while in service.

Private medical records disclose that the veteran was seen in 
February 2000 and related that he had donated blood, but was 
subsequently informed that his liver enzymes were elevated 
that that he was positive for hepatitis C.  It was indicated 
that his risk factors for liver disease included a previous 
history of cocaine use in 1974, a history of tattoos in 1978, 
and a history of a "series of shots" when he was in 
service.  The veteran claimed that the same needles were used 
on different people at the same time and that he might have 
contracted something at that point.  There was no history of 
blood transfusions or IV drug abuse.  

The veteran's claims folder was referred to a VA physician, 
the Chief, gastroenterology/hepatology.  In an opinion dated 
in August 2002, the physician related that he reviewed the 
medical folder provided.  He stated that the veteran had 
multiple risk factors for hepatitis C, including IV drug 
abuse, sexual promiscuity and skin tattooing.  The physician 
noted that the veteran's history of IV drug abuse was 
documented on an examination in May 1994 at the Medical Arts 
Clinic.  The physician stated that there was a co-existence 
of risk factors as a possible cause of hepatitis C.  He noted 
that the veteran had subsequently denied a history of IV drug 
abuse.  He concluded that the etiology of the veteran's 
hepatitis C infection was "less than likely that he could 
have contacted hepatitis C from an air gun vaccination" 
during service.  The Board notes that the May 1994 
examination is not in the claims folder, and attempts to 
procure the report have been unsuccessful.  

The Board observes that it remanded the veteran's claim in 
September 2003 in an attempt to obtain the records from the 
Medical Arts Clinic.  In a statement dated in May 2004, the 
veteran asserted that there was no such clinic and that he 
did not recall receiving treatment at any clinic in May 1994.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran's claims folder should be 
referred to a gastroenterologist for an 
opinion concerning the etiology of 
hepatitis C, in the absence of 
demonstration of IV drug abuse.  The 
physician should state whether it is at 
least as likely as not that the veteran's 
hepatitis C may be attributable to 
service, and whether it is related to 
vaccinations he received in service or 
some other factor.  The rationale for any 
opinion expressed should be set forth.  

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


